Order entered March 28, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00307-CV

                               IN RE JOSE P. NORIEGA, Relator


                   Original Proceeding from the 162nd Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-13-14164

                                             ORDER
           In accordance with the Court’s opinion issued this date, the petition for writ of

mandamus is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable

Phyllis Lister Brown, Judge of the 162nd District Court, to VACATE her February 7, 2014

Order on Petition to Investigate Potential Claim or Suit.

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order. We ORDER that relator

recover his costs of this original proceeding from real party in interest.

       .


                                                        /s/   DAVID LEWIS
                                                              JUSTICE